t c summary opinion united_states tax_court john r hernandez petitioner v commissioner of internal revenue respondent docket no 3792-00s filed date john r hernandez pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies additions to tax and penalties as follows additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 a dollar_figure dollar_figure dollar_figure --- big_number dollar_figure ---- dollar_figure big_number dollar_figure --- dollar_figure --- --- dollar_figure after concessions the issues for decision are whether interest_income realized upon the redemption of tax certificates is attributable to petitioner whether petitioner is entitled to deductions related to rental properties for tax years and whether petitioner is entitled to various deductions on schedule a for tax_year whether petitioner is entitled to head-of-household filing_status for tax_year whether petitioner is liable for the additions to tax under sec_6651 for tax years and whether petitioner is liable for the addition_to_tax under sec_6654 for tax_year and whether petitioner is for tax_year respondent conceded that petitioner is entitled to the filing_status of married_filing_jointly and is entitled to two exemptions for himself and his wife petitioner conceded that he failed to report pension income of dollar_figure and wages of dollar_figure for taxable_year respondent conceded that petitioner is entitled to deduct charitable_contributions of dollar_figure respondent also conceded that petitioner is entitled to miscellaneous_itemized_deductions of dollar_figure on schedule a itemized_deductions for taxable_year liable for the accuracy-related_penalties under sec_6662 a for tax years and ’ background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in saint leo florida prior to his retirement petitioner was a certified_public_accountant and he owned an accounting service petitioner’s wife oneta hernandez mrs hernandez became ill in and died in during the years at issue petitioner purchased numerous tax certificates sold by pasco county florida tax certificates for a thorough discussion regarding the details of the tax certificates see hernandez v commissioner tcmemo_1998_46 petitioner received checks for the interest_paid on the redemption of the certificates petitioner and mrs hernandez negotiated the checks and deposited the amounts into a credit_union account petitioner also owned a house in the bahamas during the years in issue the notices of deficiency contain adjustments to petitioner’s social_security income itemized_deductions and net operating losses these are computational adjustments which will be affected by the outcome of the other issues to be decided and we do not separately address them q4e- eric petitioner’s grandson moved in with petitioner in the latter half of eric’s parents paid for all of eric’s clothing petitioner paid for eric’s food and gave eric presents petitioner did not file a federal_income_tax return for petitioner filed his return on date petitioner deducted dollar_figure for investment_interest and dollar_figure for other expenses on schedule a itemized_deductions petitioner also reported on schedule e supplemental income and loss a loss of dollar_figure related to the house in the bahamas petitioner filed his return claiming head-of--household filing_status on date petitioner reported a loss of dollar_figure on schedule e related to the house in the bahamas petitioner timely filed his return petitioner reported a loss of dollar_figure on schedule e related to the house in the bahamas respondent mailed a notice_of_deficiency to petitioner on date for tax years and anda separate notice on the same day for tax_year respondent determined that petitioner failed to report interest_income from the tax certificates of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent asserts that income from the tax certificates is taxable to petitioner citing hernandez v commissioner supra as to tax_year respondent disallowed deductions for investment_interest and other expenses on schedule a as petitioner failed to substantiate these deductions for tax_year respondent determined that petitioner’s filing_status should be single asserting that petitioner did not qualify for head-of-household filing_status respondent determined that petitioner was liable for additions to tax under sec_6651 for tax years and respondent also determined that petitioner was liable for an addition_to_tax under sec_6654 for tax_year and accuracy-related_penalties under sec_6662 for tax years and petitioner disputes all of respondent’s determinations petitioner argues that interest from the tax certificates is not taxable and even if it is taxable the interest_income belongs to his clients discussion tax certificates petitioner is not a stranger to this court in both hernandez v commissioner tcmemo_1998_46 regarding tax years and hernandez i and hernandez v commissioner t c summary opinion regarding tax_year -- - hernandez ii we dealt with similar facts regarding whether interest_paid on the redemption of tax certificates sold by pasco county florida for delinguent taxes owed on real_property is excluded from gross_income in both cases we held that the interest is not excluded from gross_income under sec_103 because the tax certificates are not obligations of a state or political_subdivision hernandez v commissioner tcmemo_1998_46 we follow our prior holdings and we sustain respondent’s determination that interest from the tax certificates is includable in income under sec_61 in hernandez i and ii petitioner argued that he purchased the tax certificates at auction on behalf of other people at both trials petitioner failed to present witnesses and documents to support his arguments and we held that petitioner must include the interest as his income in this case petitioner also asserted that the tax certificates were purchased on behalf of third parties vincent hernandez vincent petitioner’s brother testified generally that he began investing in tax certificates through petitioner in vincent also testified that all of the interest_income he received through petitioner was deposited in vincent’s account and that vincent reported all of the interest_income on his federal_income_tax return vincent did not produce any of his tax returns bank statements or other documents to lend credence - j- to his testimony we are not required to rely upon self-serving testimony 99_tc_202 87_tc_74 we do not find vincent’s testimony to be credible there are no agreements or other written documentation that petitioner received the income in question as a nominee agent or conduit for others petitioner also failed to provide any credible_evidence that any of the interest_income was transferred to other individuals and that the individuals reported the income on their federal_income_tax returns yet again petitioner failed to corroborate his story for the same reasons as in hernandez i and ii we sustain respondent’s determination for and that the interest_income from the tax certificates is includable in petitioner’s income under sec_61 rental property expenses petitioner deducted dollar_figure dollar_figure and dollar_figure for tax years and respectively related to a property in the bahamas petitioner claimed at trial that he held the property for rental purposes although he did not rent the property during the years at issue further petitioner did not report income related to the property during the years at issue petitioner failed to produce receipts and records to substantiate his claims --- - sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance_of_property_held_for_the_production_of_income including real_property rental sec_1_212-1 income_tax regs since the record is void of adequate receipts or records that would substantiate petitioner’s claimed expenses we sustain respondent’s determination schedule a deductions for in petitioner deducted dollar_figure for investment_interest on schedule a petitioner attributed the amount to disallowed investment_interest from taxable_year in the case of a cash_basis taxpayer sec_163 allows for a deduction of all interest_paid during the taxable_year individual taxpayers are not permitted to deduct personal_interest sec_163 personal_interest does not include investment_interest sec_163 b investment_interest is any interest allowable as a deduction which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 a a taxpayer may deduct investment_interest up to the amount of net_investment_income sec_163 petitioner did not establish that investment_interest was disallowed from nor did he establish that he paid even if petitioner had produced receipts and records to support his deductions petitioner did not hold the bahamas property for the production_of_income sec_183 c --- - investment_interest in we therefore sustain respondent’s determination petitioner also deducted other expenses of dollar_figure on schedule a in at trial petitioner argued that this amount arose from an ordinary_loss reported on schedule_k-1 partner’s share of income credits deductions etc issued by turtle futures fund l p however petitioner also deducted the ordinary_loss on schedule e thereby giving petitioner two deductions for the same expense petitioner did not establish that he incurred other expenses of dollar_figure and we sustain respondent’s determination filing_status in order to qualify for head-of-household filing_status a taxpayer must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a descendant of a son or daughter of the taxpayer sec_2 a i a taxpayer is considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 flush language the expenses of maintaining a household include food consumed on the premises - but do not include the cost of clothing sec_1_2-2 income_tax regs petitioner testified that he paid for some of eric’s expenses such as food and presents but eric’s parents paid for bric’s clothing and other expenses he testified further that eric moved in with him in the latter part of petitioner failed to establish that his home constituted eric’s principal_place_of_abode for more than one-half of the year therefore we sustain respondent’s determination sec_6651l a additions to tax respondent determined that petitioner is liable for the addition_to_tax under sec_6651l a for failure_to_file a timely return for each of the and taxable years sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof that the return is filed late not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file his return within the date prescribed by law 92_tc_899 79_tc_298 sec_301_6651-1 proceed admin regs willful neglect is viewed as a conscious intentional failure or reckless indifference to the obligation to file united_states v boyle supra petitioner never filed a return for petitioner filed his return on date and his return on date petitioner vaguely alluded to an illness in his petition as a reason for his failure to timely file otherwise petitioner has not provided any explanation for the late filings of the returns petitioner has not established his late filings of his and federal_income_tax returns were due to reasonable_cause and not willful neglect accordingly we hold petitioner is liable for the additions to tax under sec_6651 a sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual this court has jurisdiction to review respondent’s determination of this addition_to_tax only if the taxpayer does not file a return for the taxable_year sec_6665 meyer v commissioner 97_tc_555 petitioner failed to file a return for the -- taxable_year we therefore have jurisdiction to determine whether petitioner is liable for the addition_to_tax under sec_6654 unless a statutory exception applies the addition_to_tax under sec_6654 is mandatory sec_6654 e 91_tc_874 75_tc_1 33_tc_1071 none of the statutory exceptions under sec_6654 applies in this case nor has petitioner presented any arguments regarding this issue we sustain respondent’s determination accuracy-related_penalties respondent determined petitioner is liable for accuracy- related penalties under sec_6662 for and the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 b income_tax regs disregard consists of any careless reckless or intentional disregard sec_6662 - - an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of x the experience knowledge and education of the taxpayer see 85_tc_934 it is the taxpayer’s responsibility to establish that he is not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 petitioner did not address this issue at trial petitioner claimed deductions that he failed to explain or substantiate petitioner 1s an accountant who presumably should be familiar with the provisions of the internal_revenue_code applicable to his case yet he did not follow the applicable law in preparing his federal_income_tax returns on the basis of the entire record we conclude petitioner has not established that the underpayments were due to reasonable_cause or that he acted in good_faith accordingly we hold petitioner is liable for the accuracy-related_penalties reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
